DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-10, 12, 14, 15 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US PGPub No. 2018/0074627 A1) in view of CHENG (US PGPub No. 2019/0243417) and further in view of SHIM et al (US PGPub No. 2018/0189468).
	Regarding claim 1, Kong discloses an electronic device (Figure 1) comprising: a housing (Figure 1 element 1000 and the discussion in paragraph [0031]); a display exposed through at least part of a first surface of the housing (Figure 1 element 1005 and the discussion in paragraph [0031] and Figure 16 elements 2200 and 2202 and the discussion in paragraph [0143] and [0144]); an image sensor exposed through at least part of the first surface of the housing (area PA of Figure 1, Figure 4 element 1300 and the discussion in paragraphs [0045]-[0047] regarding image sensor 1300 disposed under the display panel to correspond with areas PA and PA’ and Figure 16 element 2300 and the discussion in paragraph [0143], [0145] and [0146]); a processor operatively connected with the display and the image sensor (Figure 16 element 2900 and the discussion in paragraph [0143] and [0152]); and a memory operatively connected with the processor (Figure 16 elements 2400 and 2500 and the discussion in paragraph [0143], [0147] and [0148]), wherein the memory stores instructions (paragraph [0147] where buffer memory may store data used in an operation of the electronic device) that, when executed, cause the processor to: detect a touch of a finger of a user on the image sensor, while displaying a user interface using the display (steps 2c and 4c of Figures 9 and 12 respectively and the discussion in paragraphs [0083], [0085], [0106] and [0129] where the user may contact the partial area PA in which the reference image RI is displayed, the electronic device may determine that a touched area coincides with the partial area PA), in response to detecting the touch, while the touch of the finger is maintained on the image sensor, change the user interface in an area of the display within a preset distance from the image its size or shape may vary depending on the contact area or depending on the pressure applied from the finger). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kong’s graphics with that of SHIM so as to better convey to the user information of the touch so as to get the proper finger placement for the most optimal reading. 
	Regarding claim 2, Kong further discloses the electronic device of claim 1, wherein the instructions further cause the processor to: emit light with a first intensity in the area of the display within the preset distance from the image sensor before detecting the touch (see the discussion in paragraph [0010], and in response to detecting the touch, emit light with a second intensity higher than the first intensity in the area of the display within the preset distance from the image sensor (see the discussion in paragraphs [0087] and [0088]). 
	Regarding claim 4, Kong further discloses the electronic device of claim 1, wherein the instructions further cause the processor to: in response to detecting the touch, identify an area where the finger of the user touches on the display (steps 2c and 4c of Figures 9 and 12 respectively and the discussion in paragraphs [0083], [0085], [0106] and [0129] where the user may contact the partial area PA in which the reference image RI is displayed, the electronic device may determine that a touched area coincides with the partial area PA), and based on the identified area, set the area of the display within the preset distance from the image sensor (steps 2d and 4d of Figures 9 and 12 respectively and the discussion in paragraphs [0085], [0086], [0106] and [0129] also see Figure 5 and the discussion in paragraphs [0071] and [0072] where the display panel may further emit light through neighboring pixels 1221 and 1222 together with pixels 1210).  
	Regarding claim 6, Kong further discloses the electronic device of claim 1, wherein the instructions further cause the processor to: in response to detecting the touch, while the touch of the finger is maintained on the image sensor, change the user interface at designated time intervals (Figures 13 and 14 and the discussion in paragraphs [0136]-[0138]). 
	Regarding claim 7, Kong further discloses the electronic device of claim 1, wherein the instructions further cause the processor to: in response to detecting the touch, emit light of a first intensity from a first portion of the area of the display within the preset distance from the image sensor, and in response to detecting the touch, emit light of a second intensity higher than the first intensity from a second portion of the area of the display within the preset distance from the image sensor (steps 2d and 4d of Figures 9 and 12 respectively and the discussion in paragraphs [0085], [0086], [0106] and [0129] also see Figure 5 and the discussion in paragraphs [0071] and [0072] where the display panel may further emit light through neighboring pixels 1221 and 1222 together with pixels 1210, also see Figure 15 and the discussion in paragraphs [0135] and [0139] where the pixels may selectively emit brighter light or less bright light).
	Regarding claim 8, Kong further discloses the electronic device of claim 1, wherein the instructions further cause the processor to: receive an input (Figure 7, steps 2a and 4a of Figures 9 and 12 respectively and the discussion in paragraphs [0091], [0092], [0095], [0102], [0103] and [0126] where a request of operation S110 occurs via a touch or a specific motion e.g. shaking), based on the received input, identify first biometric information to be acquired from the user (Figure 7 and the discussion in paragraph [0095] where a touch which is maintained during the reference time may mean that the user intends to perform function of fingerprint detection, and in response to detecting the touch, emit light corresponding to the identified first biometric information from the area of the display within the preset distance from the image sensor (steps 2d and 4d of Figures 9 and 12 respectively and the discussion in paragraphs [0085], [0086], [0106] and [0129] also see Figure 5 and the discussion in paragraphs [0071] and [0072] where the display panel may further emit light through neighboring pixels 1221 and 1222 together with pixels 1210 also see the discussion in paragraphs [0067], [0070] and [0089]). 
	Claims 9, 10, 12, 14 and 15 are drawn to the method of using the corresponding electronic device claimed in claims 1, 2, 4, 7 and 8.  Therefore method claims 9, 10, 12, 14 and 15 correspond to electronic device claims 1, 2, 4, 7 and 8 and are rejected for the same reasons of anticipation as used above.
	Regarding claim 17, Kong discloses an electronic device (Figure 1) comprising: a housing (Figure 1 element 1000 and the discussion in paragraph [0031]); a display exposed through at least part of a first surface of the housing (Figure 1 element 1005 and the discussion in paragraph [0031] and Figure 16 elements 2200 and 2202 and the discussion in paragraph [0143] and [0144]); an image sensor disposed in a display area of the display, when viewing the first surface of the housing (area PA of Figure 1, Figure 4 element 1300 and the discussion in paragraphs [0045]-[0047] regarding image sensor 1300 disposed under the display panel to correspond with areas PA and PA’ and Figure 16 element 2300 and the discussion in paragraph [0143], [0145] and [0146]); a processor operatively connected with the display and the image sensor and (Figure 16 element 2900 and the discussion in paragraph [0143] and [0152]); and a memory operatively connected with the processor (Figure 16 elements 2400 and 2500 and the discussion in paragraph [0143], [0147] and [0148]), wherein the memory stores instructions (paragraph [0147] where buffer memory may store data used in an operation of the electronic device) that, when executed, cause the processor to: display an indicator indicating a preset touch request area, on a user interface displayed on the display (element RI and steps 2b and 4b of Figures 9 and 12 respectively and the discussion in paragraphs [0080]-[0082], [0104] and [0126] and [0127] regarding reference image RI, where Figure 12 further illustrates that RI is displayed on a user interface displayed on the display), detect a touch of a finger of a user, in at least part of the touch request area after the indicator is displayed in the user interface (steps 2c and 4c of Figures 9 and 12 respectively and the discussion in Regarding claim 18, Kong further discloses the electronic device of claim 17, wherein characteristics of light emitted from a first portion of the second area are different from characteristics of light emitted from a second portion of the second area (Figure 15 and the discussion in paragraphs [0135] and [0139] where the pixels may selectively emit brighter light or less bright light).
Claims 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US PGPub No. 2018/0074627 A1) in view of CHENG (US PGPub No. 2019/0243417) in view of SHIM et al. (US PGPub No. 2018/0189468) in view of He et al. (US PGPub No. 2018/0129798 A1) and Kim et al. (US 2017/0337542 A1).
	Regarding claim 3, Kong discloses the electronic device of claim 1, as noted in the rejection above.  While it is well known for optical sensors to receive ambient and background light, Kong, fails to disclose explicitly receiving, at the image sensor, light other than the reflected light.  He, however, discloses receiving, at the image sensor, light other than the reflected light (see the discussion in paragraph [0062] where He discloses the effects of background light on the optical detection).  He further discloses ways of mitigating the undesirable impacts of background light at the optical sensor (paragraph [0063]).
	Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of He into the electronic device of Kong.  One of ordinary skill in the art before the effective filing date would have been motivated to combine 
	The combination of Kong and He, however, fail to disclose displaying another user interface to guide the user to retouch the display.  Kim, however discloses in response to a fingerprint recognition error, display another user interface to guide the user to retouch the display (Figure 29 and the discussion in paragraph [0489]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Kim into the electronic device of Kong and He.  One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to notify a user that the fingerprint recognition has failed and to allow a user to attempt fingerprint recognition again.  
	Claim 11 is drawn to the method of using the corresponding electronic device claimed in claim 3.  Therefore method claim 11 corresponds to electronic device claim 3 and is rejected for the same reasons of obviousness as used above.
	Regarding claim 19, Kong discloses the electronic device of claim 17, as noted in the rejection above.  While it is well known for optical sensors to receive ambient and background light, Kong, fails to disclose explicitly receiving, at the image sensor, light other than the reflected light.  He, however, discloses receiving, at the image sensor, light other than the reflected light (see the discussion in paragraph [0062] where He discloses the effects of background light on the optical detection).  He further discloses ways of mitigating the undesirable impacts of background light at the optical sensor (paragraph [0063]).

	The combination of Kong and He, however, fail to disclose displaying another user interface to guide the user to retouch the display.  Kim, however discloses in response to a fingerprint recognition error, display another user interface to guide the user to retouch the display (Figure 29 and the discussion in paragraph [0489]). 
Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Kim into the electronic device of Kong and He.  One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to notify a user that the fingerprint recognition has failed and to allow a user to attempt fingerprint recognition again.  

Allowable Subject Matter
Claims 5, 13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	The following is a statement of reasons for the indication of allowable subject matter:	Regarding claims 5 and 13, none of the reference of record, alone or in combination suggest or fairly teach wherein the image sensor is disposed in a display area of the display, when viewed in a front view of the housings wherein light is emitted from a second area adjacent to the opening in the display, the second area separate and distinct from the area, and wherein biometric information of the user is 
	Regarding claim 16, none of the references of record, alone or in combination suggest or fairly teach the method including all of the limitations of claim 9 further comprising: identifying asymmetry with respect to a reference direction of an image acquired by the image sensor based on the reflection light; in response to identifying the asymmetry with respect to the reference direction of the image, identifying a degree of the asymmetry with respect to the reference direction of the image; and based on the identified degree of the asymmetry, changing the area of the display within the preset distance. 
	Regarding claim 20, none of the references of record, alone or in combination suggest or fairly teach an electronic device including all of the limitations of claim 17 wherein the instructions further cause the processor to: adjust a position of the indicator, based on an image acquired by the image sensor based on the reflection light, display the indicator at the adjusted position, on the user interface displayed on the display, after displaying the indicator at the adjusted position, detect a retouch of the finger of the user, and in response to detecting the retouch of the finger of the user, when biometric information of the user based on the reflection light is acquired, store the adjusted position of the indicator on the user interface, in the memory.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627